IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FOSTER TOWNSHIP,                             :   No. 332 MAL 2020
                                             :
                   Respondent                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
FARIDA B. RAHMAN,                            :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 6th day of October, 2020, the Petition for Allowance of Appeal and

Emergency Motion are DENIED.